In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                           No. 07-16-00127-CV


             IN THE INTEREST OF C.G. AND F.L.-N.C., AKA F.C., CHILDREN

                              On Appeal from the 242nd District Court
                                       Hale County, Texas
                  Trial Court No. B40251-1503, Honorable Kregg Hukill, Presiding

                                             April 25, 2016

                                  MEMORANDUM OPINION
                      Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellant, A.I.F.,1 filed notice of appeal of the trial court’s order terminating her

parental rights to C.G. and F.L.-N.C. Pending before the Court is appellant’s motion to

dismiss her appeal.         The motion includes a certificate of conference indicating the

Texas Department of Family and Protective Services and the attorney ad litem for the

children do not oppose the motion. The motion to dismiss is granted and the appeal is

dismissed. TEX. R. APP. P. 42.1(a)(1).




      1
          See TEX. R. APP. P. 9.8 (protection of minor’s identity in parental-rights termination cases).
       Having dismissed the appeal at appellant’s request, we will not entertain a

motion for rehearing and our mandate will issue forthwith. See TEX. R. APP. P.

42.1(a)(1).




                                            James T. Campbell
                                                Justice




                                        2